Title: To Alexander Hamilton from Tench Coxe, [18 February 1794]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, February 18, 1794. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of the letter Coxe wrote: “My letter of the 18th. of Feb. 1794 adds thirteen objects of Amendment to those suggested in Decr. 1792 & Augt. 1793. the 2d 7th. & 13th of which were particularly necessary for Pennsa.” Letter not found.]
